DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Mimura et al. (US 20170297587 A1, hereinafter “Mimura”)
Katz et al. (US 20200103980 A1, hereinafter “Katz”)


Response to Arguments
	Applicant Arguments/Remarks files on 07/26/2022 have been fully considered but are not persuasive.
Applicant’s Arguments/Remarks: Applicant argues that the combination of the cited references does not teach or suggest estimating the level of interaction includes calculating an interaction metric.
Examiner’s Response: examiner disagrees with applicant assertion above that the combination of the cited reference doe not teach the argued limitation above. Mimura teaches determining whether the bottle has falling and/or the time of battle and or whether the bottle is open or not that would require the driver to interact with it such that driving becomes unsafe (Mimura [0061], [0066], [00125]-[0126], figs. 14 and 15). In other words, at the very least Mimura teaches whether to interact with the bottle determining if the interaction with the bottle constitute an unsafe condition in order to switch to automatic driving mode. Katz teaches explicitly determining a sensor metric where the metric comes from measurable information such as eye gaze location, gesture that can be obtained using various sensor types (Katz [0045]). Katz further teaches  the processor may detect the change in pattern of the values and correlate the change of a detected gesture, activity, or behavior of the user (Katz [0046]). Here, the gesture value  or the value that is associated with a gesture or a behavior of the user is considered a metric (Katz [0031], [0035], [0046], [0048], 0066], [0098]-[0099], [0105]-[0108],  [0112], [0161], figs. 3 and 4).

	Applicant’s Arguments/Remarks: applicant argues that the combination of the cited reference does not teach or suggest determining if the object is within a reachable distance of the occupant
Examiner’s Response: Katz teaches determining if the hand or fingers reach or pass a device and going toward another device. In order words, whenever the hand or the fingers reach a device it is determine that it is within reach and user picking up the item (Katz [0022], [0048], [0099], fig. 1). Katz also teaches calculating the distance between the user and the display and that the age or the size of the user can help determine the distance of the user from the screen and that distance would determine whether the user can reach the screen or not since it would depend on the dimension or the span of the user For example, figures 3 and 4 clearly show object area and/or location that the user cannot reach  (Katz [0105]-[0108], figs. 3 and 4).
Applicant’s Arguments/remarks: applicant argues that Mimura in view of Katz does not show, suggest or make mention of a wire-frame representation of the occupant’s body is constructed from the two or more images.
Examiner’s Response: examiner disagrees with applicant assert above. The claim is rejected using the combination of Mimura and Katz. Both Mimura and Katz show a drawing depicting occupant’s body using wire-frame representation. For example, Mimura figures 13-16 where Mimura not only shows wire-frame of part of the vehicle but also wireframe of the person body (P) such as the driver. And Katz further shows a wireframe representation of a person hand, head which are a person body (Katz figs. 1, 3 ,4 and 6).
Therefore, for the reasons given above examiner believes that the combination of the cited references teaches and/or suggests of  applicant invention as claimed.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19, 22, 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Mimura et al. (US 20170297587 A1, hereinafter “Mimura”) in view of Katz et al. (US 20200103980 A1, hereinafter “Katz”).
Regarding claims 1, 27 and 28:
Mimura teaches a computer-implemented method for vehicle management  (Mimura [0036]) comprising:
collecting two or more images of a vehicle interior using one or more imaging devices within the vehicle (Mimura [0122], [0124]-[00125], fig. 15, where Mimura discloses collecting images using a camera of an interior of a vehicle in order to detect object within the vehicle such as a bottle, wherein at least one image is taken when the bottle is standing and another image is taken when the bottle has fallen down);
analyzing the two or more images to detect an object within the vehicle (Mimura [0122], [00124]-[0126], fig. 15, element (302/303), where Mimura discloses collecting images using a camera of an interior of a vehicle, wherein at least one image is taken when a bottle is standing and another image is taken when the bottle has fallen down. At least the bottle is detected within the vehicle within the vehicle);
classifying the object within the vehicle (Mimura [0122], [00125]-[0126], fig. 15, element (302/303), where Mimura disclose identify the bottle. In order words classifying the bottle with regard to driver and/or passenger);
estimating a level of interaction between the object and an occupant of the vehicle (Mimura [0122], [00125]-[0126], fig. 15, element (302/303), where Mimura discloses in response to determining the bottle has fallen and/or liquid might spill out or the removal of a CD etc. and estimate whether the object requires the driver to interact with it in an unsafe manner); and
changing a control element of the vehicle based on the classifying and the level of interaction (Mimura [00125]-[0126], fig. 15, element (302/303), where Mimura teaches switching control from manual to automated driving for example).
	Mimura fails to explicitly teach estimating a level of interaction between the object and an occupant and wherein the estimating the level of interaction includes calculating an interaction metric.
Although one of ordinary skill in the art would understand that the action that would require the system to switch from manual driving mode to automatic driving mode in case it is determined something is spilled from a bottle that requires clean up or CD that needs changing as level of interaction estimation  in the system of Mimura (Mimura [00125]-[0126], figs. 14 and 15).  Mimura teaches determining whether the bottle has falling and/or the time of battle and or whether the bottle is open or not that would require the driver to interact with it such that driving becomes unsafe (Mimura [0061], [0066], [00125]-[0126], figs. 14 and 15). In other words, at the very least Mimura teaches whether to interact with the bottle by determining whether to interact with the bottle and if the interaction with the bottle constitutes an unsafe condition in order to switch to automatic driving mode.  Katz teaches explicitly determining a sensor metric where the metric comes from measurable information such as eye gaze location, gesture that can be obtained using various sensor types. Furthermore, Katz teaches  issuing command and taking action based on position of user (driver) or driver proximity to another objects. In other words, level of the interaction is estimated based on the location of the object and the kind of action performed by the driver, such as reaching for a phone or other devices,  fixing mirror, controlling a multimedia system or hand-held objects (Katz [0031], [0035], [0046],  [0048], [0066], [0098]-[0099], [0112], [0161]).
Therefore, taking the teachings of Mimura and Katz as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to estimate the level of interaction between the drive and an object and take appropriate measure by changing the driving mode such that safe driving can be maintained while rectifying any issues or performing the required or desired task.

Regarding claim 2:
Mimura in view of Katz teaches further comprising calculating a distance between the object and the occupant (Mimura [00125]-[0126], figs. 14 and 15; Katz [0048], [0066], [0098]-[0099], [0112], [0161]).
Regarding claim 3:
Mimura in view of Katz teaches further comprising determining if the object is within a reachable distance of the occupant (Mimura [00125]-[0126], figs. 14 and 15; Katz [0048], [0066], [0098]-[0099], [0112], [0161]).
Regarding claim 4:
Mimura in view of Katz teaches wherein the estimating the level of interaction is further based on other sensors within the vehicle (Mimura [00125]-[0126], figs. 14 and 15; Katz [0048], [0066], [0098]-[0099], [0112], [0161]).
Regarding claim 5:
Mimura in view of Katz teaches wherein the analyzing includes determining if the object is being held by the occupant (Mimura [00125]-[0126], figs. 14 and 15; Katz [0048], [0066], [0098]-[0099], [0112], [0161]).
Regarding claim 6:
Mimura in view of Katz teaches wherein the estimating includes determining tactile interaction, voice interaction, or human perception AI interaction between the occupant and the object (Mimura [00125]-[0126], figs. 14 and 15; Katz [0029],  [0048], [0066], [0098]-[0099], [0112], [0161]).
Regarding claim 7:
Mimura in view of Katz teaches further comprising determining a cognitive load for the occupant based on the level of interaction (Mimura [00125]-[0126], figs. 14 and 15; Katz [0031], [0035], [0048], [0066], [0098]-[0099], [0102], [0112], [0161]).
Regarding claim 8:
Mimura in view of Katz teaches wherein the determining a cognitive load includes calculating a cognitive load metric (Mimura [00125]-[0126], figs. 14 and 15; Katz [0031], [0035], [0048], [0066], [0098]-[0099], [0102], [0112], [0161]).
Regarding claim 9:
Mimura in view of Katz teaches wherein the estimating includes determining a level of distractedness by the occupant (Mimura [00125]-[0126], figs. 14 and 15; Katz [0031], [0035], [0048], [0066], [0098]-[0099], [0102], [0112], [0161]).
Regarding claim 10:
Mimura in view of Katz wherein the classifying provides information on object interference with the occupant (Mimura [00125]-[0126], figs. 14 and 15; Katz [0031], [0035], [0048], [0066], [0098]-[0099], [0102], [0112], [0161]).
Regarding claim 11:
Mimura in view of Katz teaches wherein the analyzing includes determining occupant location within the vehicle (Mimura [00125]-[0126], figs. 14 and 15; Katz [0031], [0035], [0048], [0066], [0098]-[0099], [0102], [0105], [0112], [0161]).
Regarding claim 12:
Mimura in view of Katz teaches wherein the determining occupant location provides a vehicle seating map (Mimura [0061], [0066], [00125]-[0126], figs. 14 and 15; Katz [0031], [0035], [0048], [0066], [0098]-[0099], [0102],[0105], [0112], [0161]).
Regarding claim 13:
Mimura in view of Katz teaches wherein the two or more images include torso location information for the occupant (Mimura [0061], [0066], [00125]-[0126], figs. 14 and 15; Katz [0031], [0035], [0045], [0048], [0066], [0098]-[0099], [0102],[0108]-[0109], [0112], [0161]).
.
Regarding claim 14:
Mimura in view of Katz teaches further comprising determining human activity of the occupant, based on the analyzing, the estimating, and the classifying (Mimura [0061], [0066], [00125]-[0126], figs. 14 and 15; Katz [0031], [0035], [0048], [0066], [0098]-[0099], [0102],[0105], [0112], [0161]).
Regarding claim 15:
Mimura in view of Katz teaches wherein the human activity includes eating, sleeping, talking to one’s own self, talking to another occupant of the vehicle, using a computer, talking on a cell phone, or looking at a mobile device (Mimura [0061], [0066], [00125]-[0126], figs. 14 and 15; Katz [0031], [0035], [0048], [0066], [0098]-[0099], [0102],[0105], [0112], [0161]).
Regarding claim 16:
Mimura in view of Katz teaches further comprising determining cognitive states of the occupant, based on the analyzing, the estimating, and the classifying (Mimura [0061], [0066], [00125]-[0126], figs. 14 and 15; Katz [0031], [0035], [0048], [0066], [0098]-[0099], [0102],[0105], [0112], [0161]).
Regarding claim 17:
Mimura in view of Katz teaches further comprising tracking upper body movement of the occupant, based on the two or more images (Mimura [0061], [0066], [00125]-[0126], figs. 14 and 15; Katz [0031], [0035], [0048], [0066], [0098]-[0099], [0102],[0105], [0112], [0161]).
Regarding claim 18:
Mimura in view of Katz teaches wherein the upper body movement includes tracking of hands of the occupant (Mimura [0061], [0066], [00125]-[0126], figs. 14 and 15; Katz [0031], [0035], [0048], [0066], [0098]-[0099], [0102],[0105], [0112], [0161]).
Regarding claim 19:
Mimura in view of Katz teaches wherein the control element of the vehicle is used for optimization of an autonomous or semiautonomous vehicle (Mimura [0061], [0066], [00125]-[0126], figs. 14 and 15; Katz [0031], [0035], [0045], [0048], [0066], [0098]-[0099], [0102],[0105], [0112], [0161]).
Regarding claim 22:
Mimura in view of Katz teaches further comprising determining that the object was left behind once the occupant leaves the vehicle (Mimura [0061], [0066], [00125]-[0126], figs. 14 and 15; Katz [0031], [0035], [0045], [0048], [0066], [0098]-[0099], [0102],[0105], [0112], [0161]).
Regarding claim 24:
Mimura in view of Katz fails to explicitly teach further comprising notifying the occupant that the object was left behind.
However, Katz teaches detecting child presence in the car after all adults left the car, monitoring back-seat of a vehicle (Katz [0035]) which can be associate with the gesture of driver leaving and based on the gesture generating the appropriate corresponding message or command including sending messages to application running on the external device and so on (Katz [0017]-[0018], [0058]-[0059]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to send a message such as a text, a noise or refusing to lock the car to indicate a child is left behind in the car as one of the appropriate or corresponding message associated with the detection in order to improve child safety and avoid child staying behind  in a hot car a very cold temperature.
Regarding claim 25:
Mimura in view of Katz teaches wherein a wire-frame representation of the occupant’s body is constructed from the two or more images.
Regarding claim 26:
Mimura in view of Katz teaches wherein the images are collected on an intermittent basis (Mimura [0061], [0066], [00125]-[0126], figs. 14 and 15; Katz [0021] [0031], [0035], [0045], [0048], [0066], [0098]-[0099], [0102],[0105], [0112], [0161]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        August 18, 2022